Case 2:20-cv-12278-BAF-RSW ECF No. 2-12, PagelD.59 Filed 08/21/20 Page 1 of 4

EXHIBIT 10

 

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-12, PagelD.60 Filed 08/21/20 Page 2 of 4

      
 

 

 

REET Ee ee ee a ee
eee 71g) sh |
BP. Fram the Office of

: 7
sticy S59 SHERIFF JERRY L. CLAYTON osi3/209 wy
{20 WASHTENAW COUNTY fieseres SC
seein, 720! Hogback Re.
; Ann Arbor, Ml 48405 ee |
biecote

701b #2710 OOD1 Ob15 2643

 

   

Mago Susse’ May
Y393Y Beandywyive Rd

Canton, Mi 48187

ABLEPEZIST COBi vest bogs liao ally

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-12, PagelD.61 Filed 08/21/20 Page 3 of 4

Sale of Michigan [Trehne ty Olsens
Uniform Law Citation | at hey Lied
Letra | NCHA Tee . Deal on a
Keel 13 10 (P|

 

Lathes fon: Levers

 

 

 

ke STM
Ld —— sneha _
af SUPERIOR» te
fi ras ceacneD. |Mertn a rag Ml appeoemately Rata ie ate os [ea
Shas THAT th of | a) ) 20) O8S8 CPM lee 08 a2 =
SaeBe oes 9 (oneer Uceige ouPe ee Se tlgst ts
Ml Was ~ 5245585603605
Fee yas [Hamre Neayit] FEE Eye! | Gecioataromatye
. Ww LMS ce 200 | arc 7
Hare ‘Fire igde Last =i 3 ease

"MARC MITCHELL SUSSELMAN
* a3834 BRANDYWYNE RD _

age te Tica

" CANTON Ml 4erg7-2147
Vebiela Plate hia ‘ox | Safe] Venda Detcnpbon ear, Mare Color! [ Wali
CGK252 2020| ML | 2005 FORD TAURUS GOLD PEA
TRE PSS EMER ABOVE vidio Btjtecw Ordinances ["|StteLaw [Administrative Fue
* wean PLYMOUTH

aa haptat CHERRY HILL

TSM os 7 TC) Miles By ioey Hip sr SUPERIOR Sate
sony oe WASHTENAW

 

 

 

DO THE POkLCrni>

 

 

 

MOL CiteyPACl Code! Chage
Ordinance Seer Greiale ay Doan Cole i eatoge, No
‘| Laemaioe le ad) DREOB POLICE OFFICER DIRECTING
uy | TRAFFIC FLOW
nay 2510

js ithangence sare | |

 

- 4
Che Crd lovacpon Mriks hetdenieator rol: keliy van = vamng Fay = Fogive
en for weich - tat Vschitene Ce eee 3  Aullaalie 4 pated = Aurea Peedi

  

VEHICLE WENT AROUND PATROL VEHICLE PARKED |

 

 

 

 

 

DATE FB ins Me 44a > DISTRICT COURT
415 W. MICHIGAN AVE
734-484-6690 = YPSILANTI. Mi 48197 |

"INTHE MIDDLE OF THE ROADWITH ITS LIGHTSON
DURING A INJURY ACCIDENT INVESTIGATION. =) =
TICKET WAS ae eels TIEN PER PAO THEN A MAILEU TO SUE SUBJEC 2
CHECH OF APPROPMATE | Teage py Prasat wconPoa: _ be
| verece Ititounded Ingere ILnrria Prishatn Lies yf Gers = a
Trafic (rash Abpea aru: Triage on
Bir: en oa
st = Le rata 2 AR Ce ay atic Sh ANP IWET Ric Wold
aie Sts CATE Ht at biel . CONTACT COURT WITHIN 10 DAYS # E
Aisaing Piste aan : iB cesar crack =
[] bas ere Tratfic flour ty AL Bde fe | Fur eae is rag. Fautes (cout I apbety} &
te 148-2 DISTRICT COURT aura YPSILANTI _|
=
=
a

 

Klis 0 ase 7 thet fol arg Conan Laan Bt dered |
ee Se By, ory !

I cies under the penalties uf perjury thet the nalemarts Bove are frie ee ihebor .

* By iifioettieian: eres: end Bellet

 

SIN SH & SGllatu aes sete Sthahu youll) Pe yea
d KING o7 ] 31-20
Thor Marne tponbael a aT uticar's IP i: ma]
ou KING 2224
Rpetay Ol | Agenny Mame aes Pe eae

wm. 844 8100 —_ WASHTENAW VCO SHERIFF

 

 

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-12, PagelD.62 Filed 08/21/20 Page 4 of 4

MISDEMEANOR
READ CAREFULLY

WARNING: if you fail to answer this citation by the date ¢pecified on the tront of this
citation. the court will sue a warrant for your arrest arvd, If this is a traffic violation,
your driver tlcense will be suapended.

NOM-Aeadent; epost of a cash bond or guaranteed appesance certificate dows nat =
constitute payment, and forfeiture of the bond will not depose of this case.

RIGHTS: You have the right ta:

© plead guilty ov rot quailty; * be represented by an attomey:

* have atrial by judge or jury: « be presumedinnacent until proven guilty;
« genfront and present witnesses, teetify, or remain alan;

* have all charges arising uut of the same transaction determined at one trial.

You may enter é pled ofguilty oF & pied efredt guilty in person. by representation, of oy mail
Tre court horever, may require your personal appearence You must enter a plea on each

change fisted on tht [rant ofthis ticket bry checking the approprete box for mach charge and
signing your nar.

MANDATORY COURT APPEARANCE: (uninss weaved by the court)

« Personal Injury Cases « Reckless Driving

* Operating vehicle while impalred * Leaving the scene of an accident

* Operating vehicteutderthe infuence = = Driving while license ls revoked or
of aicatval/controlhedt suiétanee suspended

+ Qperating vehicle withunlawtul blood = * All juvenile miscemveanors
alceal lave »  Allnontralfic oftenset

thie is for a nontraffic offense, be sure to bring this .
complaintwith you wien yOu Bppear pefore the court

[to PLEAD GUMLTY aid p

   

     
   

 

 

Lee gator Hic aed oh the Tan uf lhe atabor

i Vou moy alee appear in court le pies quilt

| | Wertbeer ny appearance in thie cose, | Kove been formed of my rights a att forth mbave |

- junderstend that thie ples will result in Sjucament af convickion and that a tecard of bree |
judgerent will be sert tothe Secretary of lvoluntarndy ad krenwingty valve Thode

| rights and plend guilty to te offense as charged

CitGhage 1 Signature
| | Charge 2 Signature

| iGharge 3 Signature

TO PLEAD NOT GULTY: ern
| aheanng deter, pected Gn Me Me
or
Pat apepeemmnanie date 6 2p thet
if hat hagas oat ie toy
| fy iu of pear hewring date
eppemance date
| [artery aporarance in thin cave and plawd mot guilty,

Licharge] Segeature Date a

  

“Jeherge 2 Signature ; - : Date
Cicharge 3 Signature _ _ __, Date

MOLATIUN FOR WHICH COURT MAY WAIVE FINENSCSTS:
thevidane Pieter te 1 fare en eal ol
bo he ceurk cheth

     
     

hier hp cei hy Pe
1

    

CERTIFICATION | ‘lity War?
)eprentied

 20WEN 2853 [ jGherge | Signature ae ae |
| 7 Change 2 Signature
| gus SELMAN

= -L lGherge Ss Signature —
| Office's Signature

“Oficer'sIDNo, | Dale

| Agency Hanne . jAgency ORI

(ecOhy Mier ccagit ied tier Soe ena gt sais radiate, f ytd Chara (dar pies
Bl EASE NOTE. if you donot understand these instructions, or if you
have questions about what you must Go, contact the court in persen or by

telephone on or before the appearance date oF hearing date specified on
the front of this citation,

MISDEMEANOR COPY

 

 

 

 
